DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner wishes to point out to Applicant that claims 1-5 and 10-11 are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).
The term “substantially” in the claims has been interpreted below as a broad but definite term/approximation broadly describing the orthogonal direction. See MPEP §273.05(b)(III) (D).
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 07/12/2021. Claims 1, 10, 12 and 21 are currently amended, claims 2-5, 11, 13-16 and 22 are previously presented and claims 6-9 and 17-20 are cancelled. Accordingly claims 1-5, 10-16 and 21-22 are examined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0173692 – of record) in view of Suetsugu (US 2006/0210664).
Regarding claim 1, Myerberg teaches a system for producing a three-dimensional structure (see Fig. 1; [0078]), the system comprising: 
a print head (400) that is movable in one or more dimension and is configured to extrude a polymer melt (i.e. a build material (410) such as thermoplastics) for subsequently forming each layer of the three-dimensional structure (440) (see Fig.4; [0022],[0040],[0071], [0087], [0177] and [0185]), the polymer melt being formed from a filament (see [0082], [0087] and [0095] and [0184]); and an ultrasound generating device (ultrasound vibrator (420)) comprising a piezoelectric transducer and … coupled to the print head (see Fig. 4;[0183]), the ultrasound generating device (420) being configured to transmit acoustic energy to the print head (400) capable to provide enhanced interlayer bonding between adjacent deposited layers of the three-dimensional structure (see Fig.4; [0184-0185] and [0187]). However Myerberg does not teach ultrasound generating device comprises a horn and the ultrasound generating device is arranged transverse to a longitudinal axis of the print head and is being configured to generate an oscillatory movement of the print head in a direction substantially orthogonal to the longitudinal axis.
In the same field of endeavor, deposition/extrusion/printing polymer melt, Suetsugu teaches an apparatus of applying ultrasonic vibration to resin material comprises ultrasound generating device (a vibrating member (3)) is attached to a die head (1), wherein the vibrating member includes ultrasonic supply source, a horn (32) and the ultrasound generating device is arranged transverse to a longitudinal axis of the die head (1) and is being configured to generate an oscillatory movement of the die head in a direction substantially orthogonal to the longitudinal axis (see annotated Fig. 1 below; [0016],[0050], [0056-0057], [0062],[0064] and [0073]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a system as taught by Myerberg with ultrasound generating device comprises a horn is arranged transverse to a longitudinal axis of the In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 12, Myerberg teaches a method of increasing interlayer strength in a three-dimensional structure produced by additive manufacturing (see Fig. 1; [0078]), the method comprising:
 feeding a filament into a print head (400) of a 3D (440) printing assembly to produce a polymer melt (i.e. a build material (410) such as thermoplastics) (see Fig.4; [0087], [0177] and [0185]); 
extruding a first layer (490) of the three-dimensional structure; extruding a second layer (492) of the three-dimensional structure on top of at least a portion of the first layer (see Fig. 4; [0087], [0177] and [0185]); coupling an ultrasound generating device (ultrasound vibrator (420)), comprising a piezoelectric transducer and … to the print head (see Fig. 4;[0183]); and capable for transmitting acoustic energy from the ultrasound generating device (420) to the print head to induce acoustic pressure waves in the polymer melt to provide enhanced interlayer bonding between the first and second layers of the three-dimensional structure and to transmit acoustic energy to the print head to provide enhanced interlayer bonding between adjacent deposited layers of the three-dimensional structure (see Fig.4; [0184-0185] and [0187]).  
Myerberg does not teach ultrasound generating device comprises a horn and the ultrasound generating device is arranged transverse to a longitudinal axis of the print head and is being configured to generate an oscillatory movement of the print head in a direction substantially orthogonal to the longitudinal axis.
In the same field of endeavor, In the same field of endeavor, deposition/extrusion/printing polymer melt, Suetsugu teaches an apparatus of applying ultrasonic vibration to resin material comprises ultrasound generating device (a vibrating member (3)) is attached to a die head (1), wherein the vibrating member includes ultrasonic supply source, a horn (32) and the ultrasound generating device is arranged transverse to a longitudinal axis of the die head (1) and is being configured to generate an oscillatory movement of the die head in a direction substantially orthogonal to the longitudinal axis (see annotated Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a system as taught by Myerberg with ultrasound generating device comprises a horn is arranged transverse to a longitudinal axis of the extruder and is being configured to generate an oscillatory movement of the print head in a direction substantially orthogonal to the longitudinal axis as taught by Chen in order to improve functionality such as moldability, or compatibility of melted polymer (see [0015-0016]). 
In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).


    PNG
    media_image1.png
    612
    526
    media_image1.png
    Greyscale

Claims 1-5, 10-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg (US 2017/0173692 – of record) in view of Chen et al. (Journal of Polymer Science; Part B; Polymer Physics Vol. 45; January 2007; pp. 1226-1233 – of record).
Regarding claim 1, Myerberg teaches a system for producing a three-dimensional structure (see Fig. 1; [0078]), the system comprising: 
a print head (400) that is movable in one or more dimension and is configured to extrude a polymer melt (i.e. a build material (410) such as thermoplastics) for subsequently forming each layer of the three-dimensional structure (440) (see Fig.4; [0087], [0177] and [0185]), the polymer melt being formed from a filament (see [0082], [0087] and [0095] and [0184]); and an ultrasound generating device (ultrasound vibrator (420)) comprising a piezoelectric transducer and … coupled to the print head (see Fig. 4;[0183]), the ultrasound generating device (420) being configured to transmit acoustic energy to the print head (400) to provide enhanced interlayer bonding between adjacent deposited layers of the three-dimensional structure (see Fig.4; [0184-0185] and [0187]). However Myerberg does not teach ultrasound generating device comprises a horn and the ultrasound generating device is arranged transverse to a longitudinal axis of the print head and is being configured to generate an oscillatory movement of the print head in a direction substantially orthogonal to the longitudinal axis.
In the same field of endeavor, deposition/extrusion/printing polymer melt, Chen teaches an ultra sound–extrusion system comprises an extruder (1), an ultrasonic assembly includes an ultrasonic generator (2), a piezoelectric transducer (3), a horn (5); and a shaping head die (5), wherein the combination of piezoelectric transducer (3) and a horn is arranged transverse to a longitudinal axis of the extruder (1) and is being configured to generate an oscillatory movement of the print head in a direction substantially orthogonal to the longitudinal axis (see Fig. 1; Pages 1226-1230).  Chen additionally teaches that applying ultra sound to the polymer melt in a discharging direction of the melt material which will change the stream patterns, lead to lesser tensile stains happen and it will increase productivity and product quality improvement (see Abstract). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a system for producing a three-dimensional structure as taught by Myerberg with ultrasound generating device comprises a horn is arranged transverse to a longitudinal axis of the extruder and is being configured to generate an In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 2, Myerberg further teaches the system, wherein the polymer melt (build material (410)) comprises polymeric chains (i.e. a thermoplastic material) (see [0087] and [0198]).
Regarding claim 3, the combination of Myerberg and Chen does not explicitly teach the system, wherein the acoustic energy enhances diffusion of the polymeric chains. 
However, Myerberg teaches that ultrasound vibrator (420) configured to conveyed to an ultrasonic energy to a build material (410) which will improve fusion of the layers of build material (410) across the interface layer (452) and a quality of bond between adjacent layers of the build material (410) (see [0184-0185]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a system for producing a three-dimensional structure as taught by the combination of Myerberg and Chen with the acoustic energy enhances diffusion of the polymeric chains across an interface between the adjacent deposited layers of the three-dimensional structure for the purpose of improve the printing process, e.g., by disrupting a passivation layer on the deposited material and in order to improve interlayer bonding (see [0005], [0014] and [0115] of Myerberg).
Regarding claim 4, Myerberg further teaches the system, wherein the polymeric chains are cut by the acoustic energy (i.e. the ultrasonic energy conveyed from the vibrator (420) to the build thermoplastic material (410) capable to form shortened polymeric chains, thereby further enhancing diffusion of the shortened (see Fig. 4; [0183-0185]). In addition, it has been held that when the structural recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (Please See MPEP 2112.01 I for further details). 
Regarding claim 5, Myerberg further teaches the system, wherein the polymer melt (410) is configured to transmit the acoustic energy to an interface region (452) between adjacent deposited layers of the three-dimensional structure (440) (see Fig. 4;[0184-0185]). 
claim 10, Myerberg further teaches the system, wherein the ultrasound generating device (420) is connected to the print head (400) by a connecting rod (458) that spaces the horn of the ultrasound generating device apart from the print head (see Fig. 4 ; [0190]). 
Regarding claim 11, Myerberg further teaches the system, wherein the connecting rod (458) is configured as the horn that is configured to transmit the acoustic energy to the print head (400) (see Fig. 4; [0190]). 
Regarding claim 12, Myerberg teaches a method of increasing interlayer strength in a three-dimensional structure produced by additive manufacturing (see Fig. 1; [0078]), the method comprising:
 feeding a filament into a print head (400) of a 3D (440) printing assembly to produce a polymer melt (i.e. a build material (410) such as thermoplastics) (see Fig.4; [0087], [0177] and [0185]); 
extruding a first layer (490) of the three-dimensional structure; extruding a second layer (492) of the three-dimensional structure on top of at least a portion of the first layer (see Fig. 4; [0087], [0177] and [0185]); coupling an ultrasound generating device (ultrasound vibrator (420)), comprising a piezoelectric transducer and …, to the print head (see Fig. 4;[0183]); and transmitting acoustic energy from the ultrasound generating device (420) capable to the print head to induce acoustic pressure waves in the polymer melt to provide enhanced interlayer bonding between the first and second layers of the three-dimensional structure (see Fig.4; [0184-0185] and [0187]). 
Myerberg does not teach ultrasound generating device comprises a horn, and wherein the ultrasound generating device is arranged transverse to a longitudinal axis of the print head and is being configured to generate an oscillatory movement of the print head in a direction substantially orthogonal to the longitudinal axis to thereby transmit acoustic energy to the print head to provide enhanced interlayer bonding between adjacent deposited layers of the three-dimensional structure.
In the same field of endeavor, deposition/extrusion/printing polymer melt, Chen teaches an ultra sound–extrusion system comprises an extruder (1), an ultrasonic assembly includes an ultrasonic generator (2), a piezoelectric transducer (3), a horn (5); and a shaping head die (5), wherein the combination of piezoelectric transducer (3) and a horn is arranged transverse to a longitudinal axis of the extruder (1) and is being configured to generate an oscillatory movement of the extruder in a direction substantially orthogonal to the longitudinal axis and capable to transmit acoustic energy to the print head Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a system as taught by Myerberg with ultrasound generating device comprises a horn is arranged transverse to a longitudinal axis of the extruder and is being configured to generate an oscillatory movement of the print head in a direction substantially orthogonal to the longitudinal axis as taught by Chen in order to achieve the aforesaid advantage. In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 13, Myerberg further teaches the method, wherein the polymer melt comprises polymeric chains (i.e. a thermoplastic material) (see [0087] and [0198]).
Regarding claim 14, the combination of Myerberg and Chen does not explicitly teach the method, wherein transmitting acoustic energy to the print head enhances diffusion of the polymeric chains across an interface between the adjacent deposited layers of the three-dimensional structure. 
However, Myerberg teaches that ultrasound vibrator (420) configured to conveyed to an ultrasonic energy to a build material (410) which will improve fusion of the layers of build material (410) across the interface layer (452) and a quality of bond between adjacent layers of the build material (410) (see [0184-0185]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified a method as taught by the combination of Myerberg and Chen with the acoustic energy enhances diffusion of the polymeric chains across an interface between the adjacent deposited layers of the three-dimensional structure for the purpose of improve the printing process, e.g., by disrupting a passivation layer on the deposited material and in order to improve interlayer bonding (see [0005], [0014] and [0115] of Myerberg).
Regarding claim 15, Myerberg further teaches the method comprising cutting, using the acoustic energy, the polymeric chains (i.e. the ultrasonic energy conveyed from the vibrator (420) to the build thermoplastic material (410) capable to form shortened polymeric chains, thereby further enhancing In addition, it has been held that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. (Please See MPEP 2112.02 I for further details). 
Regarding claim 16, Myerberg further teaches the method, comprising transmitting, via the polymer melt (410), the acoustic energy (ultra sound energy from a vibrator (420) to an interface region between the first and second layers of the three-dimensional structure (440) (see Fig.4; [0184-0187] and [0191]). 
Regarding claim 21, Myerberg further teaches the method, wherein the ultrasound generating device (420) is connected to the print head (400) by a connecting rod (458) that spaces the horn of the ultrasound generating device apart from the print head (see Fig. 4 ; [0190]). 
Regarding claim 22, Myerberg further teaches the method, wherein the connecting rod (458) is configured as the horn that is configured to transmit the acoustic energy to the print head (400) (see Fig. 4; [0190]). 
Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered. 
Applicant’s arguments with respect to the103 rejection of claim(s) 1-22 over Myerberg in view of Pascal have been considered but are moot because the new ground of rejection does not rely on the combination of Myerberg in view of Pascal as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New reference(s) Suetsugu (US 2006/0210664) and/or Chen et al. (Journal of Polymer Science) has/have been added to address the amended ultrasound generating device’s arrangement relative to the print head.
In response to applicant’ arguments that the materials disclosed in Myerberg is monolithic metal which is completely different than the claimed polymer melts, this argument is found not persuasive. Examiner respectfully notes that Myerberg clearly teaches that a build material includes polymer melt (see [0022] and [0100]).  In addition, for the apparatus claims, the material worked upon by the 
In response to applicant’ arguments that the benefit to be provided by the ultrasound generating device of Myerberg is by disrupting a passivation layer on the deposited material and such benefit is not relevant to the subject matter of the instant claims, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329,1336 (Fed. Cir. 2006). (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013,173 USPQ 560 (CCPA 1972).  Examiner further respectfully submits that disrupting a passivation layer on the deposited material is not the only benefit of the ultrasound generating device of Myerberg as Myerberg discloses other benefits of the ultrasound generating device such as preventing adhesion of the build material to a nozzle and other printer components (see Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
07/19/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743